McCulloch, C. J., (dissenting). This action was brought to recover on the indorsements on the drafts, and not on the original debt which was discharged by the delivery of the drafts. If the action had been to recover on the original debt, then it would, of course, be competent for defendant to prove that the debt had been discharged by an absolute acceptance of the draft in payment of the debt. No rule of evidence would be violated in permitting oral testimony to be introduced to establish that fact. But, as before stated, the action being on the indorsement, the case is fully made out by presenting the unrestricted indorsement made on the draft, notwithstanding the fact that the draft may have been accepted in full payment of the original debt, unless it be proved that the indorsement was not intended to be unrestricted, but was made only for the purpose of passing title to the paper. I believe that, under the authority of our decision in First National Bank v. Reinman, 93 Ark. 376, a blank indorsement on negotiable paper may be proved by parol to have been for the sole purpose of passing title to the instrument, but there is no plea in this case, upon which such proof could be let in. It is nowhere alleged in the answer that the blank indorsements were made with any intention otherwise than that which the law attributes. All that the answer contains is an allegation that the plaintiff accepted the draft “in full payment of the indebtedness -due by these defendants,” and that “when said acceptances were all delivered to the said plaintiff, the plaintiff canceled the papers of these defendants, marked them paid, and closed the transaction as per the terms of the agreement. ’ ’ If there is any allegation in the answer to the effect, either expressly or by fair implication, that the indorsements were made merely for the purpose of passing title, I am unable to comprehend it. It is manifest from the language of the. answer that the pleader erroneously concedes the law to be that the defendant might defend against an unrestricted indorsement merely on the ground that the paper was accepted in satisfaction of the original debt. This conception is clearly manifested in the last sentence of the answer as copied in the opinion of the majority, where it is said that the plaintiffs “are now seeking to hold these defendants for the indebtedness, which has been fully paid and discharged.” The defendant selected his own ground upon which he soug'ht to make a defense, and elected to stand upon the demurrer. I think that the answer was insufficient, and that the demurrer was properly sustained.